EXAMINER'S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of group I and species A in the papers filed 7/16/21 is acknowledged.  In view of the finding of allowable subject matter in independent claim 1, withdrawn claims 4 and 11-12 have been rejoined with the application.  Non-elected claims 14-20 have been canceled as noted below to place the application in condition for allowance.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the specification:
Paragraph 0073 – line 2, “track 142” has been replaced with –track 112--.
 
In the claims:
Claims 14-20 (non-elected without traverse) have been canceled to place the application in condition for allowance.



An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
None of the prior art either taken alone or in combination was deemed to teach or fairly suggest the instant combination plate for securing to adjacent first and second vertical logistics posts including  first and second end sections with a third section including a track extending between the first and second end section. The device wherein the plate is specifically configured such that when the plate is secured to adjacent first and second vertical logistics posts, the third section extends horizontally between first and second slots of the respective adjacent first and second vertical logistics posts with the first end section being secured to a third slot disposed adjacent to and above the first slot in the first vertical logistics post, and the second end section being secured to a fourth slot disposed adjacent to and below the second slot in the second vertical logistics post.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.








/STEPHEN T GORDON/Primary Examiner, Art Unit 3612